                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
SK                                                 271 Cadman Plaza East
F. #2016R02228                                     Brooklyn, New York 11201



                                                   September 29, 2020


By Email and ECF

Andrew J. Frisch
One Penn Plaza, Suite 5315
New York, NY 10119

              Re:     United States v. Aleksandr Zhukov
                      Criminal Docket No. 18-633 (S-1) (EK)

Dear Mr. Frisch:

               The government provides supplemental discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure and additional pretrial disclosures.

             The government previously produced, by letter dated May 1, 2019, a scanned
copy of handwritten notes seized by Bulgarian authorities from the defendant’s apartment
(ZHU000057). Enclosed is a final translation of that document, Bates-stamped ZHU006591.

              Enclosed please also find the following:

                     Records from Linode, Bates-stamped ZHU006592 to ZHU006607;
                     Travel records, Bates-stamped ZHU006608; and
                     Two emails, in a file folder Bates-stamped ZHU006609.

               The government previously produced, by letter dated August 12, 2019, a
search warrant and underlying application for a server associated with the IP address
178.58.122.237 (ZHU000278). The government hereby provides notice that its expert, LL,
may testify regarding the contents of that server; her analysis of the server is enclosed as
3500-LL-4 and a copy of the server is being provided to you on a USB drive.

               The government also previously disclosed, in the complaint in this matter, that
it obtained a “git” related to the defendant’s scheme. ECF No. 1, ¶¶ 38-39. The government
previously produced, by letters dated May 1, 2019 and June 11, 2019, hard drives containing
a complete version of the git. A copy of an earlier version of the git—the contents of which
were included in the complete version of the git already produced—is being provided to you
on a USB drive.

               Finally, the government also hereby provides written notice that it intends to
offer business records provided by Linode, Sabre, and Unicredit via certification pursuant to
Federal Rule of Evidence 902(11) and 18 U.S.C. § 3505. Those certifications are enclosed.


                                                  Very truly yours,

                                                  SETH D. DUCHARME
                                                  Acting United States Attorney

                                           By:           /s/
                                                  Saritha Komatireddy
                                                  Michael T. Keilty
                                                  Alexander F. Mindlin
                                                  Assistant U.S. Attorneys
                                                  (718) 254-7000

Enclosures

cc:    Clerk of the Court (EK) (by ECF) (without enclosures)




                                              2
